DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “motor module” in Claims 7-12, “sealing member” in Claims 7, 9, and 12, sound absorbing member” in Claim 11, and “walking device” in Claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 102525334 A (hereafter Wu et al.) in view of common knowledge.

 Regarding Claim 1, Wu et al. teaches:
1. (Currently Amended) A motor cover (assembly shown in Figure 2) for a vacuum cleaner (a ground/carpet dust collector), comprising:

an inlet (air inlet 7) and an outlet (exhaust outlet 10), wherein the motor cover (assembly shown in Figure 2) is configured to mount an electric blower (dust sucking motor 1)(Figure 2), and an air inlet end (motor air inlet 12) of the electric blower is configured to be disposed towards the inlet (Figures 2 and 10); the motor cover is provided with a plurality of flow guiding channels (channel between motor 1 and inner casing 2 (passage 3), channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2) therein, 

Wu et al. discloses substantially all the limitations of the claim(s) except for providing specific details regarding the cited dust sucking motor 1.  Particularly, Wu et al. does not disclose that the dust sucking motor includes and impeller necessary to generate a suction air flow and does not identify the blower cover and location of the air outlet end in the drawings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that  because it is old and well known, as predicted by the prior art, that dust sucking motors must have an impeller, blower cover, and air outlet end in order to operate as a dust sucking motor.  Additionally, it would have been obvious that those are located as described which are the common locations in prior art devices.

Regarding Claim 2, Wu et al. teaches:
2. (Currently Amended) The motor cover according to claim 1, wherein the plurality of flow guiding channels (channel between motor 1 and inner casing (passage 3), channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2) are [[all]] annular (shown in Figure 2), and the plurality of flow guiding channels are sequentially arranged along the axial direction of the electric blower (shown in Figure 2); in two of the flow guiding channels at both ends in the axial direction of the electric blower (channel between inner casing 2 and shell body 5, channel between inner casing 22 and casing cover 6, Figure 2), an inner wall (inner casing 2) of one flow guiding channel is provided with a first communication opening (passages 3) for communication with the air outlet end (not shown but near passage 3, Figure 2) of the electric blower, and an outer wall (casing cover 6) of the other flow guiding channel is provided with the outlet; a second communication opening (exhaust outlet through diaphragm plate 9) is provided between adjacent two flow guiding channels (channel between inner casing 2 and shell body 5, channel between inner casing 22 and casing cover 6, Figure 2).  

Regarding Claim 3, Wu et al. teaches:
3. (Original) The motor cover according to claim 2, wherein an airflow entry point of each flow guiding channel (channel between motor 1 and inner casing (passage 3), channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2) is arranged centrally symmetrically with an airflow outflow point thereof in a circumferential direction (fan, as shown in Figure 2, has an exhaust that is symmetrical in a circumferential direction which then flows into cited channels).  

Regarding Claim 4, Wu et al. teaches:
4. (Original) The motor cover according to claim 2, wherein an axis of the first communication opening (passages 3) defines an angle with a radius line of the electric blower at the first communication opening (as view from top of device as shown in Figure 2).  

Regarding Claim 7, Wu et al. teaches:
7. (Currently Amended) A motor module (assembly shown in Figure 2) for a vacuum cleaner (a ground/carpet dust collector), comprising: a motor cover (assembly shown in Figure 2) for a vacuum cleaner, comprising:   
an inlet (air inlet 7) and an outlet (exhaust outlet 10), wherein the motor cover is configured to mount an electric blower (dust sucking motor 1)(Figure 2), and an air inlet end (motor air inlet 12) of the electric blower is configured to be disposed towards the inlet (Figure 2); the motor cover is provided with a plurality of flow guiding channels therein (channel between motor 1 and inner casing (passage 3), channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2), one of the flow guiding channels is communicated with an air outlet end (not shown but near passage 3, Figure 2) of the electric blower (channel between motor 1 and inner casing (passage 3)), and another flow guiding channel is communicated with the outlet (channel between inner casing 22 and casing cover 6, Figure 2); at least two of the plurality of flow guiding channels are arranged along an axial direction of the electric blower (channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2) and guide airflow along a circumferential direction of the electric blower (channel between motor 1 and inner casing (passage 3)), 
an electric blower (dust sucking motor 1)(Figure 2) provided in the motor cover, wherein the electric blower comprises a blower cover (shown in Figure 2), an impeller (not shown), and a motor (shown in Figure 2), the impeller is disposed in the blower cover, the motor is fixed on the blower cover, a motor shaft of the motor is connected to the impeller, and the blower cover has a first end disposed towards the inlet of the motor cover (Figure 2) and a second end communicated with one flow guiding channel (channel between motor 1 and inner casing (passage 3)) of the motor cover (see discussion below); and 
a sealing member (airtight combination of top mouth 23 and space segmentation cover 22) provided between the motor cover and the electric blower. 
Wu et al. discloses substantially all the limitations of the claim(s) except for providing specific details regarding the cited dust sucking motor 1.  Particularly, Wu et al. does not disclose that the dust sucking motor includes and impeller necessary to generate a suction air flow and does not identify the blower cover and location of the air outlet end in the drawings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that  because it is old and well known, as predicted by the prior art, that dust sucking motors must have an impeller, blower cover, and air outlet end in order to operate as a dust sucking motor.  Additionally, it would have been obvious that those are located as described which are the common locations in prior art devices.

Regarding Claim 8, Wu et al. teaches:
8. (Original) The motor module according to claim 7, wherein at least one flow guiding channel (channel between motor 1 and inner casing 2 (passage 3)) is defined between an outer wall (bottom wall of blower cover, Figure 2) of the blower cover and an inner wall (inner casing 2) of the motor cover.  

Regarding Claim 10, Wu et al. teaches:
10. (Original) The motor module according to claim 7, wherein the motor (motor 1) is configured as an outer rotor type motor (shown in Figure 2), the motor extends out of an end of the blower cover (shown in Figure 2), and the motor cover is provided with a protection plate (motor liners 20) that is fitted over the outside of the motor (Figure 2).  

Regarding Claim 11, Wu et al. teaches:
11. (Currently Amended) The motor module according to claim 7, wherein a sound absorbing member (stream denoising structure 25) is provided within the motor cover (Figure 6).  

Regarding Claim 12, Wu et al. teaches:
12. (Currently Amended) A vacuum cleaner (a ground/carpet dust collector), comprising: 
a housing (obviously a housing would be part of the disclosed ground/carpet dust collector to house the motor or dust collection bin, see discussion below)[[,]], and 
a motor module of [[a]] the vacuum cleaner, comprising: 
a motor cover (assembly shown in Figure 2) for the vacuum cleaner, comprising: 
an inlet (air inlet 7) and an outlet (exhaust outlet 10), wherein the motor cover is configured to mount an electric blower (dust sucking motor 1)(Figure 2), and an air inlet end (motor air inlet 12) of the electric blower is configured to be disposed towards the inlet (Figures 2 and 10); the motor cover is provided with a plurality of flow guiding channels (channel between motor 1 and inner casing 2 (passage 3), channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2) therein, one of the flow guiding channels is communicated with an air outlet end (not shown but near passage 3, Figure 2) of the electric blower (channel between motor 1 and inner casing 2 (passage 3)), and another flow guiding channel is communicated with the outlet (channel between inner casing 22 and casing cover 6, Figure 2); at least two of the plurality of flow guiding channels are arranged along an axial direction of the electric blower and guide airflow along a circumferential direction of the electric blower (channel between inner casing 2 and shell body 5, channel through diaphragm plate 9, channel between inner casing 22 and casing cover 6, Figure 2); 
an electric blower (dust sucking motor 1)(Figure 2) provided in the motor cover, wherein the electric blower comprises a blower cover (shown in Figure 2), an impeller (not shown), and a motor (shown in Figure 2), the impeller is disposed in the blower cover, the motor is fixed on the blower cover, a motor shaft of the motor is connected to the impeller, and the blower cover has a first end disposed towards the inlet of the motor cover (Figure 2) and a second end communicated with one flow guiding channel (channel between motor 1 and inner casing (passage 3)) of the motor cover (see discussion below); and 
a sealing member (airtight combination of top mouth 23 and space segmentation cover 22) provided between the motor cover and the electric blower 

Wu et al. discloses substantially all the limitations of the claim(s) except for providing specific details regarding the cited ground/carpet dust collector and dust sucking motor 1.  Particularly, Wu et al. does not disclose that the ground/carpet dust collect has a housing, that the dust sucking motor includes and impeller necessary to generate a suction air flow, and does not identify the blower cover and location of the air outlet end in the drawings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made because it is old and well known, as predicted by the prior art, that ground/carpet dust collector must have some feature that can be identified as a housing and the dust sucking motors must have an impeller, blower cover, and air outlet end in order to operate as a dust sucking motor.  Additionally, it would have been obvious that those are located as described which are the common locations in prior art devices.

Regarding Claim 13, Wu et al. teaches:
13. (Original) The vacuum cleaner according to claim 12, wherein the vacuum cleaner (ground/carpet dust collector) is configured as a cleaning robot, and the cleaning robot further comprises a walking device configured to drive the cleaning robot to walk (see discussion below).   

Wu et al. discloses that his invention is intended to be used in a ground/carpet collector.  Wu et al. does not specifically disclose that the ground/carpet collector is a cleaning robot.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the Wu et al. device to be used in a prior art cleaning robot, since it appears that the invention would perform equally as well in a cleaning robot .

Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum motors with sound reducing features.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723